Title: To George Washington from Richard Henry Lee, 18 April 1785
From: Lee, Richard Henry
To: Washington, George



Dear Sir
new york, April 18, 1785

I should before this have thanked you for your favour of March 15th, if I had not been in daily expectation that the arrival of the packets would bring us some intelligence from Europe worth communicating to you; the February packet has but just come in after a passage of eight weeks, and neither she or other vessels in short passages, bring us any thing interesting. War or peace in Europe, hangs yet in doubtful balance; both parties arming with assiduity, and nothing determined upon. Mr. John Adams, is sent plenipotentiary to the court of London, and Mr. Jefferson is the minister at Versailles, Dr. Franklin having

leave, at his own request, to retire. Returning appearances of good humour, and a proposition first made by the British court, to treat of our differences in London, has induced hopes of an amicable adjustment of disputes. Mr. Gardoque is not arrived, but expected about the last of this month from the Havana, to which place he went from Spain previous to his coming here. If the commenced bickering between Madrid and London on the Musquito shore should go on, we may probably have easier work with both courts in our business with them. I have the honour to enclose you the report of a respectable committee on the subject of selling the western lands, which has not yet been acted upon, though it speedily will. What changes may be made in this plan before it finally passes, cannot yet be told, but probably there will be some. Your idea of settling a state at a time, would most certainly be the wisest and the best, if the excessive rage for taking lands there could be possibly restrained. But really it seems that either Congress must sell quickly, or possession will be so taken as to render doubtful this fine fund for extinguishing the public debt. It has been impossible to get a vote for more than seven hundred men to garrison all the posts to be fixed in the trans-Alleghanian country, from north to south; a number very inadequate, I fear, to the purpose of even suppressing illegal trespasses upon the western lands. Our friend the Marquis La Fayette, arrived after a short passage, but I believe it was a very boisterous one. Your letter for Mr. Lee I sent after him to Virginia, whither he was returning before I received it. My best respects attend your lady.
I have the honour to be, with the truest esteem and regard, dear Sir, your most obedient and very humble servt.

RICHARD HENRY LEE.

